Citation Nr: 0831050	
Decision Date: 09/12/08    Archive Date: 09/22/08

DOCKET NO.  07-01 224	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to special monthly compensation (SMC) based on 
the loss of use of the right hand.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

M. Prem, Counsel


INTRODUCTION

The veteran served on active duty from October 1964 to 
December 1968.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a July 2005 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  A 
notice of disagreement was received in November 2005, a 
statement of the case was issued in November 2006, and a 
substantive appeal was received in January 2007.   

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board notes that the veteran underwent VA examinations in 
January 2005 and February 2005.  The veteran has repeatedly 
expressed his belief that these examinations were inadequate.  
The January 2005 examination report documents range on motion 
of the veteran's fingers and wrist; but it does not address 
the issue of functionality.  The February 2005 examination 
notes that the veteran can eat, dress, and take care of 
personal hygiene; but cannot cut meat or tie shoelaces.  In 
his January 2007 substantive appeal, the veteran stated that 
at this most recent examination, the examiner only asked 
questions; but did not actually examine the hand.  He also 
alleged that there were inaccuracies.  Specifically, he 
stated that in addition to having a clawing deformity in his 
little and ring fingers, he also has a clawing deformity in 
his middle finger and pointer finger.  He also noted that his 
hand swells and is painful above the wrist.  

Finally, the Board notes that a March 1995 VA examiner stated 
that "I would say [the veteran] has a functionless right 
hand in terms of any useful working, particularly his 
plumbing job."  

Due to the various different examination findings, and the 
veteran's contentions that there are inaccuracies, the Board 
finds that a new examination is warranted.  The AMC/RO should 
schedule the veteran for a VA examination for the purpose of 
determining the severity of his right hand disability.  The 
claims file must be reviewed by the examiner.  

As part of the examination, the examiner should state what 
activities of daily living the veteran can perform, and what 
activities he cannot perform.  The examiner should also 
comment of the varied findings in the March 1995, January 
2005, and February 2005 examination reports.   

After examining the veteran, the examiner should opine 
whether no effective function of the hand remains other than 
that which would be equally well served by an amputation 
stump with use of a suitable prosthetic appliance.  The 
determination should be made based on the actual remaining 
function of the hand (grasping, manipulation, etc.) and 
whether these acts could be accomplished equally well by an 
amputation stump with prosthesis.  

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should schedule the 
veteran for a VA examination to ascertain 
the current severity of his service-
connected right hand disability.  It is 
imperative that the claims file be made 
available to and be reviewed by the 
examiner in connection with this 
examination. Ranges of motion should be 
reported for the hand joints and fingers.  

The examination report should include a 
discussion of the veteran's functional 
limitations, particularly on his 
activities of daily living; and should 
include a discussion of the findings in 
previous examination reports dated March 
1995, January 2005, and February 2005.  

The examiner should opine whether the 
severity of the veteran's disability is 
such that no effective function of the 
hand remains other than that which would 
be equally well served by an amputation 
stump with use of a suitable prosthetic 
appliance.  The determination should be 
made based on the actual remaining 
function of the hand (grasping, 
manipulation, etc.) and whether these 
acts could be accomplished equally well 
by an amputation stump with prosthesis.  

2.  After completion of the above and any 
additional development deemed necessary, 
the AMC/RO should review the veteran's 
claim for special monthly compensation 
based on the loss of use of the right 
hand.  The veteran and his representative 
should be furnished an appropriate 
supplemental statement of the case and be 
afforded an opportunity to respond.  
Thereafter, the case should be returned 
to the Board for further appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007). 

